 Case 15-03173-hb        Doc 50 Filed 02/05/20 Entered 02/05/20 14:59:45                 Desc Main
                                Document      Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

IN RE:                                                CHAPTER 13
                                                      CASE NO. 15-03173-hb
WILLIAM THOMAS JONES and
ELIZABETH HOWARD JONES
                                                       ORDER GRANTING RELIEF FROM
                                       Debtor(s).           AUTOMATIC STAY




 This matter is before the Court on motion (dkt. #46) of US Bank Trust National Association as
 Trustee of Cabana Series III Trust ("Movant") seeking relief from the automatic stay. The
 Movant has waived claims arising under 11 U.S.C. §§ 503(b), 507(b) and agreed that any funds
 realized from the disposition of its collateral in excess of all liens, costs, and expenses will be
 paid to the trustee or bankruptcy estate. Debtors have withdrawn their response to Movant’s
 motion and the deadline for such response and/or objection has passed, the motion is granted
 and it is

 ORDERED that the automatic stay is lifted as to 108 Salem Road Gaffney, SC 29340 (the
 "collateral"). Movant may send any required notice to Debtor(s) and proceed with its remedies
 against the collateral.



AND IT IS SO ORDERED




  FILED BY THE COURT
      02/05/2020




                                                      US Bankruptcy Judge
                                                      District of South Carolina



    Entered: 02/05/2020
